            Case 2:19-cv-00485-JAM-DB Document 62 Filed 12/01/20 Page 1 of 4



 1    McGREGOR W. SCOTT
      United States Attorney
 2    ANDRE M. ESPINOZA
      KEVIN C. KHASIGIAN
 3    Assistant U.S. Attorney
      501 I Street, Suite 10-100
 4    Sacramento, CA 95814
      Telephone: (916) 554-2700
 5
      Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:19-CV-00485-JAM-DB
12                  Plaintiff,
                                                         UNITED STATES’ REQUEST TO
13          v.                                           EXTEND THE DEADLINE TO
                                                         SUBMIT A JOINT STATUS REPORT
14   APPROXIMATELY $6,567,897.50 SEIZED                  FROM NOVEMBER 25, 2020 TO
     FROM CTBC BANK, ACCOUNT NUMBER                      JANUARY 25, 2021
15   3800191916, et al.,
16                  Defendants.
17          The United States submits the following Request to Extend the Deadline to file a Joint Status

18 Report from November 25, 2020 to January 25, 2021. Of the eighty-seven In Rem Defendants

19 identified in the Complaint, the Court has entered final judgment of forfeiture as to all but two of the In

20 Rem Defendants. Additionally, the United States recently sought to dismiss one defendant asset from

21 this case, and the Court approved that stipulation today. Accordingly, this request is limited to the two

22 In Rem Defendants remaining in the case.

23                                                 Introduction

24          On March 18, 2019, the United States filed a civil forfeiture complaint in rem against more than

25 sixty bank accounts, over $1.8 million in U.S. currency, prepaid flight hours with a private jet company,

26 a luxury box with a professional sports team, and various items of jewelry (“defendant assets” or “In

27 Rem Defendants”) connected to fraud and money laundering crimes in the Eastern District of California

28 and other areas. As described below, the bank accounts are associated with DC Solar and its related
                                                     1
                                                                   United States’ Request to Extend the Deadline to
                                                                   Submit a Joint Status Report
            Case 2:19-cv-00485-JAM-DB Document 62 Filed 12/01/20 Page 2 of 4



 1 investment funds, which the United States alleges are involved in, and contained proceeds of, a Ponzi

 2 scheme orchestrated through a tax equity investment fraud. All known potential claimants to the

 3 defendant assets were served in a manner consistent with Dusenbery v. United States, 534 U.S. 161, 168

 4 (2002) and the applicable statutory authority. Furthermore, public notice on the official internet

 5 government forfeiture site, www.forfeiture.gov, began on May 4, 2019, and ran for thirty consecutive

 6 days, as required by Rule G(4)(a)(iv)(C) of Supplemental Rules for Admiralty or Maritime Claims and

 7 Asset Forfeiture Actions. Dkt. 4. A Declaration of Publication was filed on June 6, 2019, which set

 8 forth, among other items, that publication on the government’s forfeiture website was complete on June

 9 2, 2019. Dkt. 9.

10          This case is related to several cases filed in the Eastern District of California: two now closed

11 civil cases, United States v. 725 Main Street, Martinez, California, et al., Case 2:19−CV−00247-JAM-

12 DB and United States v. 5383 Stonehurst Drive, Martinez, California, et al., Case 2:19-cv-00636-JAM-

13 DB; and at least five active criminal cases, including United States v. Ronald Roach, et al., 2:19-cr-

14 00182-JAM and United States v. Jeff Carpoff, 2:20-cr-00017-JAM.

15                                                  Good Cause

16          The United States has provided notice to all potential claimants pursuant to law. The United

17 States served copies of the complaint documents on all interested parties, including financial institutions,

18 a professional sports franchise, a private jet operator, investors in the tax equity funds, and the LLCs and

19 individuals listed as signors on the seized accounts. The United States specifically served copies of the

20 complaint documents on the LLCs through their registered agent for service of process, as listed on the

21 California Secretary of State’s website. Further, the government served copies of the complaint on the

22 principals of DC Solar, Jeff and Paulette Carpoff. Lastly, the government provided notice of this action

23 to any entities or individuals that may have a security interest in the accounts, such as a certificate of

24 deposit required as part of a larger financial loan package extended to DC Solar.

25          A few parties have so far appeared in the case. First, the principals of DC Solar and the LLCs

26 associated with many of the In Rem Defendants, Jeff and Paulette Carpoff, filed claims as to each of the

27 eighty-seven In Rem Defendants. See Dkt. 6-7. The Carpoffs have since agreed to forfeit their interests

28 in each of the In Rem Defendants. Dkt. 46. Second, NetJets, through their wholly-owned subsidiaries,
                                                    2
                                                                    United States’ Request to Extend the Deadline to
                                                                    Submit a Joint Status Report
            Case 2:19-cv-00485-JAM-DB Document 62 Filed 12/01/20 Page 3 of 4



 1 filed claims concerning the prepaid flight shares purchased by the Carpoffs with alleged fraud proceeds.

 2 Dkt. 12-14. Netjets and the United States have since agreed to a settlement that forfeits the Carpoff’s

 3 airplane shares and resolves Netjets’ claim in this case. See Dkt. 52. Third, East West Bank and Solar

 4 Eclipse Investment Fund XXXV, LLC filed claims to In Rem Defendant Approximately $9,004,531.62,

 5 which was seized from the Investment Fund’s bank account during the government’s law enforcement

 6 operation on December 18, 2018. Dkt. 15-16. The United States and East West Bank recently filed a

 7 stipulation that would dismiss this asset from this case.

 8          On March 24, 2020, the Court entered a final order of forfeiture as to eighty-three In Rem

 9 Defendants. See Dkt. 52. The assets forfeited pursuant to that order included cash seized from DC

10 Solar, related investment and bank accounts, and jewelry purchased by the Carpoffs, among other fraud-

11 tainted items. Id. On April 13, 2020, the Court ordered the Carpoff’s airplane shares, valued at

12 $3,900,000, forfeited to the United States and Netjets’ claim was withdrawn. Dkt. 52.

13          As to the remaining two In Rem Defendants, one financial institution and one sports franchise

14 have requested extensions of time to file claims and/or answers in this case. Based on the claimants’

15 requests for additional time to review the allegations—as set forth by pleadings in the civil and criminal

16 cases—and potential privilege issues, other defenses and overlapping issues with the DC Solar

17 bankruptcy in the District of Nevada, and given the lengthy facts and complicated issues in this case, the

18 United States has agreed to their requests for more time. Those filings currently due on January 15,

19 2021. Lastly, the United States notes the continued impacts of the COVID-19 pandemic on this case

20 and others, including and specifically, logistical difficulties of reviewing large financial sets and

21 documents and meeting with the various counsel and clients located in cities across the country,

22 especially in cases with complicated assets secured by fraudsters over nearly a decade of crime.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          3
                                                                    United States’ Request to Extend the Deadline to
                                                                    Submit a Joint Status Report
              Case 2:19-cv-00485-JAM-DB Document 62 Filed 12/01/20 Page 4 of 4



 1            Accordingly, there is good cause to extend the deadline to file a joint status report in this case

 2 from November 25, 2020 to January 25, 2021, or to a date the Court deems appropriate.

 3 Dated: 11/25/2020                                         McGREGOR W. SCOTT
                                                             United States Attorney
 4
                                                             /s/ Kevin C. Khasigian
 5
                                                             ANDRE M. ESPINOZA
 6                                                           KEVIN C. KHASIGIAN
                                                             Assistant U.S. Attorney
 7
                                                        ORDER
 8
              Pursuant to the United States’ request and good cause appearing, the Court makes the following
 9
     order:
10
              The deadline to file a Joint Status Report currently due on November 25, 2020, is extended to
11
     January 25, 2021.
12
              IT IS SO ORDERED.
13

14

15
      DATED: November 30, 2020                                  /s/ John A. Mendez
16                                                              THE HONORABLE JOHN A. MENDEZ
                                                                UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                            4
                                                                      United States’ Request to Extend the Deadline to
                                                                      Submit a Joint Status Report
